                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                                IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   WILLIE M. FLANIGAN,                                            No. C 16-00066 WHA
                                                                         10                   Plaintiff,
                                                                         11
United States District Court




                                                                                v.
                                                                                                                                             ORDER RE PLAINTIFF’S
                               For the Northern District of California




                                                                         12   SAN FRANCISCO POLICE                                           LETTER
                                                                         13   DEPARTMENT, et al.,

                                                                         14                   Defendants.
                                                                                                                             /
                                                                         15
                                                                         16            The Court thanks Attorney Adrian Canzoneri (for McGuireWoods, LLP) for

                                                                         17   volunteering to represent plaintiff for settlement purposes and completing discovery. The Court

                                                                         18   understands that Attorney Canzoneri is leaving the Bay Area and accordingly officially
                                                                              TERMINATES his     and McGuireWoods’ obligation to represent plaintiff. Possibly the Federal
                                                                         19
                                                                         20   Pro Bono Project will be able to find new pro bono counsel for plaintiff, but regardless, plaintiff

                                                                         21   will have to represent himself at this point, and possibly until the end of the case. All further

                                                                         22   service henceforth shall be made to SF County Jail #4, 850 Bryant St., San Francisco, CA

                                                                         23   94103.

                                                                         24            With respect to plaintiff’s criticism of Magistrate Judge Illman (Dkt. No. 120 at 4–5),

                                                                         25   the Court has full confidence in Magistrate Judge Illman and will not replace him.

                                                                         26            IT IS SO ORDERED.
                                                                         27
                                                                         28   Dated: October 25, 2019.
                                                                                                                                        WILLIAM ALSUP
                                                                                                                                        UNITED STATES DISTRICT JUDGE
